Citation Nr: 0526234	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-22 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

2.  Entitlement to service connection for residuals of 
frostbite to the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to May 1957 
with subsequent Reserve service through June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The veteran's claims were previously before the Board, and in 
a September 2003 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran is not shown to have residuals of asbestos 
exposure that are related to active service.

2.  The veteran is not shown to have residuals of frostbite 
to the feet that are related to active service.


CONCLUSIONS OF LAW

1.  Residuals of asbestos exposure were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §3.303 (2004).

2.  Residuals of frostbite to the feet were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 1999 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 1999 statement of the case and 
supplemental statements of the case issued in December 1999, 
August 2000, November 2001, and April 2005, the RO notified 
the veteran of regulations pertinent to service connection 
claims, informed him of the reasons why his claims had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claims.

In December 2000, February 2004, and December 2004 letters, 
the veteran was informed of VA's duty to obtain evidence on 
his behalf.  He was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
The Board also finds that the veteran was essentially 
informed that he could either submit or ask VA to obtain any 
evidence that he wanted considered in connection with his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment records and VA outpatient treatment 
reports.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (RO or AOJ) decision on a claim for 
VA benefits.  In this case, the June 1999 RO decision was 
made prior to November 9, 2000, the date the VCAA was enacted 
and the veteran did not receive VCAA notice until December 
2000, February 2004, and December 2004.  In such instances, 
the Court held that when notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice specifically complying with § 5103(a) 
or 3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claim.  The Board finds that 
the veteran received such notice in December 2000, February 
2004, and December 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in December 2000, February 
2004, and December 2004 was not given prior to the June 1999 
RO adjudication of the claims, the notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and the April 2005 supplemental 
statement of the case provided to the veteran.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the November 1999 personal hearing; service 
medical records; private treatment reports; and VA outpatient 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Residuals of exposure to asbestos.

The veteran is seeking entitlement to service connection for 
residuals of asbestos exposure.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veterans claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claim and service connection therefore cannot 
be granted.

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disability, service 
medical records contain no complaints, treatment, or 
diagnoses of any respiratory disorder or any residuals of 
exposure to asbestos.  An April 1958 separation examination 
indicated that the veteran's lungs and chest were "normal."  
Service personnel records show that the veteran's military 
occupation specialties were that of a messenger, a cook, a 
senior wireman, a switchboard operator, and a clerk typist. 

Following active service at his May 1958 VA examination, the 
veteran denied having any disorders of the respiratory 
system.  

With respect to evidence of a current disability, a February 
1997 report from M.W., M.D. diagnosed the veteran with 
hemoptysis that was probably secondary to mucosal hemorrhagic 
erythema.  It was further noted that infectious etiology 
appeared to be most likely.  A separate February 1997 
treatment report from K.L.H., M.D. indicated that the veteran 
had a history of asbestos exposure.  It was noted that he 
worked for over 40 years in construction.  

Treatment records from M.A.D., M.D., dated in September 1998 
indicated that the veteran had asbestosis with reactive 
airway disease.  Dr. D. noted that the veteran reported that 
he used to work construction, stripping asbestos from 
buildings.  She indicated that the veteran's asbestosis was 
initially discovered in 1989 when he presented with 
hemoptysis.  In December 1998, the veteran was diagnosed with 
chronic asbestosis and reactive airways disease.  In January 
1999, Dr. D. noted that the veteran had no pulmonary 
symptoms, including absence of dyspnea, cough, sputum, etc.  
The veteran was diagnosed with chronic asbestosis with 
reactive airways disease, controlled.  In April 1999, Dr. D. 
stated that the veteran had asbestos exposure in 1989 and 
since that time had been treated for general pulmonary 
follow-up and asbestos evaluation.  She indicated that his 
diagnoses included pulmonary nodule, broncholithiasis, 
tracheal bronchitis, hemoptysis, and bronchospasm.  While a 
1997 CT scan showed calcified nodule, there was no evidence 
of any pleural or parenchymal interstitial lung disease.  Dr. 
D. opined that the veteran did meet the ALD2 category but was 
certainly at risk for development of classic asbestos lung 
disease.  She maintained that "unfortunately, there is no 
objective way of definitely linking his current lung disease 
with prior asbestos exposure."  In February 2000, she 
diagnosed the veteran with asbestos exposure with 
asthma/COPD.  In September 2000, Dr. D. again stated that the 
veteran had asbestos exposure in 1989 but did not meet the 
criteria for classic asbestos lung disease.  

At his November 1999 personal hearing, the veteran testified 
that during active service in Germany he worked as a wireman 
installing and removing telephone wire in buildings that were 
insulated with asbestos.  He denied having knowledge during 
active service that he had worked with asbestos, but 
indicated that approximately 7 years prior, while working in 
construction, he cut patches of asbestos that were the same 
he had opened during active service.  He also indicated that 
he also worked near asbestos while in the Reserves in 
Louisiana and Virginia.  He denied the use of any protective 
equipment.  He denied ever complaining of any lung problems 
during service but and stated that was seen twice for 
pneumonia and bronchitis.  Finally, the veteran testified 
that he was exposed to asbestos in 1989 for 1 day while 
working in construction.  

During VA outpatient treatment in December 2000, it was noted 
that the veteran had a reactive airway and asbestosis 
exposure in 1989.  

With respect to evidence linking the veteran's currently 
diagnosed respiratory disorders to asbestos exposure during 
active service, the Board finds that such a nexus opinion is 
missing.  Following a review of the objective medical 
evidence of record, the Board finds that there is no evidence 
that the veteran was exposed to asbestos during active 
service.  In addition, no medical professional has linked his 
current respiratory disorders to asbestos exposure during 
active service.  To the contrary, it is noted that he was 
exposed to asbestos in 1989.  Dr. D., in April 1999, opined 
that that was "no objective way" of definitely linking the 
veteran's current lung disease with prior asbestos exposure.  
As such, the Board finds that without probative evidence that 
the veteran was exposed to asbestos during active service or 
was diagnosed with a respiratory disorder during that time, 
evidence of a medical nexus linking the veteran's current 
lung disease to active service is necessarily missing.  

To the extent that the veteran contends that he has residuals 
of asbestos exposure that are related to active service, it 
is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (19920; see also 38 C.F.R. § 3.159(a) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.



2.	Residuals of frostbite to the feet

The veteran is seeking entitlement to service connection for 
residuals of frostbite to the feet.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claim and service connection therefore cannot 
be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disability, service 
medical records contain no complaints, treatment, or 
diagnoses of any residuals of frostbite to the feet.  The 
record indicates that the veteran was stationed in Germany 
from February 1956 to May 1957.  In November 1956, it was 
noted that the veteran had "athletic feet."  He was 
prescribed ointment and powder.  In March 1957, it was noted 
that the veteran's right big toenail was weak and partially 
off.  An April 1957 separation examination indicated that the 
veteran's feet were "normal."  On an April 1963 re-
enlistment examination report, the veteran denied having any 
foot trouble.  

The record also contains a copy of a letter sent from the 
veteran to a friend in which he makes reference to his foot; 
the veteran submitted copies of the postmarks dated in 
February 1957 and the only legible portion of the other is 
dated in March, sometime in the 1950s as the last digit is 
unreadable. 

With respect to evidence of a current disability, treatment 
records from M.A.D., M.D., dated in September 1998 noted that 
the veteran complained of a rash, itching, and an 
uncomfortable sensation in the left toes following frostbite 
of the toes while stationed in Germany during military 
service.  Dr. D. diagnosed the veteran with secondary 
peripheral neuropathy of the toes, likely induced by neural 
trauma at the time of severe frostbite many years ago.  He 
was also diagnosed with nail dystrophy with impending loss of 
several toenails.  In January 1999, the veteran was again 
diagnosed with peripheral neuropathy, likely on the basis of 
old trauma from severe frostbite many years ago.  In 
September 2000, Dr. D. again diagnosed the veteran with 
fungal toenail dystrophy and painful peripheral neuropathy, 
related to an old frostbite injury of his toes "many years 
ago while in the service."  

During VA outpatient treatment in October 1999, it was noted 
that the veteran presented for recurrent problems with his 
toes.  He indicated that ever since having frostbite during 
service, he had recurrent onychomycosis that occurred each 
fall.  It was noted that the veteran's onychomycosis had been 
diagnosed by a private physician.  

At his November 1999 personal hearing, the veteran testified 
that during active service, he slept in approximately 3 to 4 
feet of snow for one week and sustained frostbite.  He 
asserted that he received treatment for frostbite at field 
medic facilities.  He indicated that he was treated between 
20 and 30 times for frostbite during active service.  He 
stated that he did not get an infection on his feet until 
after returning to the states and then reported numbness of 
his feet and toes, toenails that fell off, swelling, 
infection, and blisters.  The veteran denied having any cold 
injuries to his feet before or after service.  

Following a review of the objective medical evidence of 
record, the Board finds that without probative evidence that 
the veteran had frostbite during active service, evidence of 
a probative medical nexus linking the veteran's peripheral 
neuropathy of the feet and other toenail disorders to active 
service is necessarily missing.  

The veteran has asserted that he sustained an injury to his 
feet during active service due to cold exposure.  His 
statements to that effect are not, however, corroborated by 
the medical evidence of record.  At his November 1999 
personal hearing, the veteran asserted that he was treated 
approximately 20 to 30 times for frostbite during active 
service.  However, service medical records contain no 
complaints, treatment, or diagnoses of frostbite or residuals 
of a cold injury to the feet during active service.  On one 
occasion, the veteran was diagnosed with "athletic feet" 
and prescribed ointment and powder, but there is no evidence 
that he sustained frostbite.  In addition, at his April 1963 
re-enlistment examination the veteran denied having any foot 
trouble.  Examination reports of record dated closer in time 
to the veteran's military service are also negative for any 
complaints or findings relating to frostbite residuals of the 
feet.

The Board recognizes the statements offered by Dr. D. that 
the veteran suffers from peripheral neuropathy of the feet as 
a result of an old frostbite injury of his toes "many years 
ago while in the service."  However, the Board notes that 
there is no indication that Dr. D. reviewed the claims file, 
including the veteran's service medical records.  Instead, it 
appears that the veteran reported his service history.  The 
Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

As the record contains no objective evidence that the veteran 
sustained a cold injury to his feet during service, or was 
diagnosed with frostbite or the residuals thereof during 
service, there is no prior evidence of cold injury to the 
feet on which to base a nexus opinion.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Absent evidence of residuals of frostbite to 
the feet occurring during active service or evidence that the 
veteran sustained frostbite in service, service connection is 
not warranted.

To the extent that the veteran ascribes any current foot 
disorders to active service, the veteran is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu supra. 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has residuals of frostbite to the 
feet that are etiologically related to active service.  The 
appeal is accordingly denied.


ORDER

Service connection for residuals of exposure to asbestos is 
denied.

Service connection for residuals of frostbite to the feet is 
denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


